By the Court.
Lyon, J.,
delivering the opinion.
The demurrer to the exemplification was properly overruled.
1. The fact that two of the defendants in that proceeding were non-residents of the State of Tennessee, did not deprive the Courts of that State of jurisdiction, they having appeared and answered and been heard in the cause. That fact, in the absence of anything else, gave that Court jurisdiction to bind them personally by its judgment.
2. The decree rendered in an equity cause is' the judgment ■or sentence of that Court, and no other is necessary, or can be had.
3. The decree was against the defendants in this cause; that the order of the firm-name was transposed did not the less Tender the decree effectual against the defendants, either as individuáis or partners.
The amount of the decree, on which suit was brought, was $252.63; the verdict of the jury was for $292.93 — being $20.30 in excess of the decree. This excess was, no doubt, intended by the jury to cover the amount of the costs of the proceeding in the State of Tennessee; but as the record brought here does not show that to be the fact, the verdict, in so much, was contrary to evidence, and the plaintiff must remit the same from the finding, or a new trial must be granted on that ground. If the $20.30 be remitted, judgment must be affirmed.
*143JUDGMENT.
AVhereupon, it is considered and adjudged by the Court, that the judgment of the Court below be affirmed, upon the condition that the plaintiff therein remit, on or before the first day of the next term of the Superior Court of Fulton county, the sum of twenty dollars and thirty cents, from the principal sum, as there was no evidence before the jury to support that amount of the finding; and in case the plaintiff fails to remit, that a new trial be' had in the Court below, on, that ground.